—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered April 25, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*614Defendant argues that the sentence of 2 to 6 years’ imprisonment imposed upon his conviction was harsh and excessive in light of his cooperation with Federal authorities. However, given the evidence before County Court in this regard, we find no reason to disturb the sentence imposed by that court.
Crew III, J. P., Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.